UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 02-4883
MARK ALLEN RAYNOR, a/k/a Wilbert
M. Raynor,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
             Robert G. Doumar, Senior District Judge.
                            (CR-97-64)

                      Submitted: April 2, 2003

                      Decided: April 11, 2003

      Before WILKINSON and SHEDD, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Walter B. Dalton,
Assistant Federal Public Defender, Norfolk, Virginia, for Appellant.
Ryan Robert McKinstry, OFFICE OF THE UNITED STATES
ATTORNEY, Norfolk, Virginia, for Appellee.
2                      UNITED STATES v. RAYNOR
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   In 1998, Mark Allen Raynor pleaded guilty to making false state-
ments in connection with a loan application, in violation of 18 U.S.C.
§ 1014 (2000). He was sentenced to twenty-seven months in prison,
to be followed by five years on supervised release. Raynor’s super-
vised release term began in October 2000.

   In July 2002, a probation officer filed a petition to revoke Raynor’s
supervision, citing numerous Grade B and C violations of conditions
of release. Following a hearing at which Raynor admitted to all the
charged violations, the district court revoked supervision and imposed
a twenty-month term of imprisonment. Raynor timely appealed.
Counsel has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), raising one issue for review but stating that the
appeal presents no meritorious issues. Raynor was advised of his right
to file a pro se brief, but has filed nothing.

   We review a sentence imposed upon revocation of supervised
release for abuse of discretion. United States v. Davis, 53 F.3d 638,
642 (4th Cir. 1995). Our thorough review of the Anders brief and the
entire record discloses no reversible error. Because Raynor admitted
to the charged violations, including the condition that he not commit
a crime, the district court was authorized to revoke release and impose
a prison term of up to five years. See 18 U.S.C. §§ 1014, 3581(b)(1),
3583(b)(1), 3583(e)(3) (2000).

   Relevant guideline policy statements suggest that, for a defendant
such as Raynor with a criminal history category of V who has com-
mitted a Grade B violation of supervised release, an appropriate term
of imprisonment is between eighteen and twenty-four months. See
U.S. Sentencing Guidelines Manual §§ 7B1.1(a)(2) (p.s.), 7B1.4(a)
(p.s.) (2001). Raynor’s twenty-month sentence falls within this range
                       UNITED STATES v. RAYNOR                          3
and is well under the statutory maximum that could have been
imposed.

   At the revocation proceeding, the district court heard counsel’s
argument that imprisonment was not warranted because Raynor com-
plied with the conditions of supervised release until he began experi-
encing medical and marital problems. However, the court found that
Raynor’s pattern of criminal conduct required that he serve additional
time in prison. This did not constitute an abuse of discretion.

   We therefore affirm. We have, as required by Anders, reviewed the
entire record and have found no meritorious issues for appeal. This
court requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, but counsel believes that
such a petition would be frivolous, then counsel may move in this
court to withdraw from representation. Counsel’s motion must state
that a copy of the motion was served on his client. We dispense with
oral argument because the facts and legal arguments are adequately
presented in the materials before us and argument would not aid the
decisional process.

                                                             AFFIRMED